UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03706 AMERICAN CENTURY CALIFORNIA TAX-FREE AND MUNICIPAL FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 08-31 Date of reporting period: 11-30-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings California High-Yield Municipal Fund November 30, 2012 California High-Yield Municipal - Schedule of Investments NOVEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUNICIPAL SECURITIES — 99.5% CALIFORNIA — 92.4% ABAG Finance Authority for Nonprofit Corps. Rev., (899 Charleston LLC), VRDN, 0.25%, 12/3/12 (LOC: Bank of America N.A.) ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 5.00%, 7/1/37 ABC Unified School District GO, Series 2000 B, 0.00%, 8/1/21 (NATL-RE/FGIC)(1) Adelanto Public Utility Authority Rev., Series 2009 A, (Utility System), 6.75%, 7/1/39 Alhambra Rev., Series 2010 A, (Atherton Baptist Homes), 7.50%, 1/1/30 Allan Hancock Joint Community College District GO, Series 2012 C, (Election of 2006), 0.00%, 8/1/47(1) Bay Area Toll Authority Toll Bridge Rev., Series 2012 F1, (San Francisco Bay Area), 5.00%, 4/1/31 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2004 D, 5.80%, 9/1/35 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2005 B, 5.40%, 9/1/35 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2005 C, 5.50%, 9/1/29 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2005 C, 5.50%, 9/1/35 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2006 A, (Improvement Area No. 19C), 5.35%, 9/1/36 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2008 A, (Improvement Area No. 19C), 6.875%, 9/1/36 Berryessa Union School District GO, Series 2000 A, 0.00%, 8/1/21 (AGM)(1) Berryessa Union School District GO, Series 2000 A, 0.00%, 8/1/22 (AGM)(1) Berryessa Union School District GO, Series 2000 A, 0.00%, 8/1/23 (AGM)(1) California Department of Water Resources Rev., Series 2008 AE (Central Valley), 5.00%, 12/1/23 California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/22 California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 (NATL-RE/FGIC) California Educational Facilities Authority Rev., (Chapman University), 5.00%, 4/1/31 California Educational Facilities Authority Rev., (Pepperdine University), 5.00%, 9/1/33 California Educational Facilities Authority Rev., Series 2009 A, (Pomona College), 5.00%, 1/1/24 California GO, 5.25%, 10/1/29 California GO, 5.25%, 2/1/30 California GO, 6.00%, 4/1/38 California GO, 5.00%, 9/1/42 California GO, (Various Purpose), 5.00%, 9/1/41 California GO, Series 2004 A1, (Kindergarten), VRDN, 0.14%, 12/3/12 (LOC: Citibank N.A.) California GO, Series 2004 A5, (Kindergarten), VRDN, 0.15%, 12/3/12 (LOC: Citibank N.A.) California GO, Series 2004 B1, (Kindergarten), VRDN, 0.14%, 12/3/12 (LOC: Citibank N.A.) California GO, Series 2004 B3, (Kindergarten), VRDN, 0.14%, 12/3/12 (LOC: Citibank N.A.) California GO, Series 2012 B, VRN, 1.06%, 12/6/12 California GO, Series 2012 B, VRN, 1.16%, 12/6/12 California GO, Series 2012 B, VRN, 1.31%, 12/6/12 California Health Facilities Financing Authority Rev., Series 2008 A, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Scripps Health), 5.50%, 10/1/20 California Health Facilities Financing Authority Rev., Series 2008 A, (Sutter Health), 5.50%, 8/15/16 California Health Facilities Financing Authority Rev., Series 2008 B, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/33 California Health Facilities Financing Authority Rev., Series 2008 G, (Catholic Healthcare West), 5.50%, 7/1/25 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2009 A, (Children's Hospital of Orange County), 6.50%, 11/1/38 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/35 California Health Facilities Financing Authority Rev., Series 2012 A, (Children's Hospital of Los Angeles), 5.00%, 11/15/34 California Health Facilities Financing Authority Rev., Series 2012 A, (City of Hope), 5.00%, 11/15/39 California Health Facilities Financing Authority Rev., Series 2012 A, (Stanford Hospital & Clinics), 5.00%, 8/15/51 California Health Facilities Financing Authority Rev., Series 2012 B, (Children's Hospital of Los Angeles), VRDN, 1.96%, 12/6/12 California Infrastructure & Economic Development Bank Rev., (SRI International), 5.00%, 9/1/28 California Infrastructure & Economic Development Bank Rev., Series 2008 A, (Los Angeles County Museum of Natural History Foundation), VRDN, 0.14%, 12/3/12 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., Series 2011 A, (J. David Gladstone Institutes), 5.25%, 10/1/34 California Infrastructure & Economic Development Bank Rev., Series 2012 B1, (J. Paul Getty Trust), VRDN, 0.46%, 12/6/12 California Mobilehome Park Financing Authority Rev., Series 2001 B, (Rancho Vallecitos - San Marcos), 6.75%, 11/15/36 California Mobilehome Park Financing Authority Rev., Series 2003 B, (Palomar Estates E&W), 7.00%, 9/15/36 California Mobilehome Park Financing Authority Rev., Series 2006 B, (Union City Tropics), 5.50%, 12/15/41 California Municipal Finance Authority Rev., (Biola University), 5.875%, 10/1/34 California Municipal Finance Authority Rev., (Emerson College), 6.00%, 1/1/42 California Municipal Finance Authority Rev., Series 2011 B, (Azusa Pacific University), 8.00%, 4/1/41 California Pollution Control Financing Authority Rev., Series 1996 C, (Pacific Gas & Electric Company), VRDN, 0.14%, 12/3/12 (LOC: JPMorgan Chase Bank N.A.) California Public Works Board Lease Rev., Series 1993 D, (Department of Corrections), 5.25%, 6/1/15 (AGM) California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.75%, 10/1/30 California Public Works Board Lease Rev., Series 2010 A1, (Various Capital Projects), 6.00%, 3/1/35 California Public Works Board Lease Rev., Series 2011 C, (State Prisons), 5.75%, 10/1/31 California Public Works Board Lease Rev., Series 2011 D, (Judicial Council Projects), 5.00%, 12/1/31 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/25 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/37 California Public Works Board Lease Rev., Series 2012 G, (Various Capital Projects), 5.00%, 11/1/37 California State University Systemwide Rev., Series 2005 C, (Systemwide Financing Program), 5.00%, 11/1/30 (NATL-RE) California Statewide Communities Development Authority Pollution Control Rev., Series 2010 A, (Southern California Education), 4.50%, 9/1/29 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.25%, 11/1/30 California Statewide Communities Development Authority Rev., (Episcopal Communities and Services), 5.00%, 5/15/42(2) California Statewide Communities Development Authority Rev., (Lancer Educational Student Housing), 5.625%, 6/1/33 California Statewide Communities Development Authority Rev., (North Peninsula Jewish Community Center), VRDN, 0.18%, 12/3/12 (LOC: Bank of America N.A.) California Statewide Communities Development Authority Rev., (Southern California Presbyterian Homes), 7.25%, 11/15/41 California Statewide Communities Development Authority Rev., (University of California Irvine), 5.375%, 5/15/38 California Statewide Communities Development Authority Rev., Series 2001 C, (Kaiser Permanente), 5.25%, 8/1/31 California Statewide Communities Development Authority Rev., Series 2002 C, (Kaiser Permanente), VRDN, 5.00%, 5/1/17 California Statewide Communities Development Authority Rev., Series 2004 D, (Sutter Health), 5.05%, 8/15/38 (AGM) California Statewide Communities Development Authority Rev., Series 2007 A, (California Baptist University), 5.50%, 11/1/38 California Statewide Communities Development Authority Rev., Series 2012 A, (Kaiser Permanente), 5.00%, 4/1/42 Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 90-2), 6.00%, 9/1/33 Carson Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Project Area No. 1), 7.00%, 10/1/36 Chula Vista Community Facilities District No. 06-1 Area A Special Tax Rev., (Eastlake Woods), 6.20%, 9/1/33 Chula Vista Industrial Development Rev., Series 2004 D, (San Diego Gas), 5.875%, 1/1/34 Chula Vista Rev., Series 2006 A, (San Diego Gas and Electric), 1.65%, 7/1/18 City of Irvine Improvement Bond of Act of 1915 Special Assessment Rev., (Assessment District No. 97-17), VRDN, 0.15%, 12/3/12 (LOC: State Street Bank & Trust Co. and California State Teacher's Retirement System) Clovis Public Financing Authority Lease Rev., (Corporate Yard), 5.375%, 3/1/20 (Ambac) Corcoran COP, 8.75%, 6/1/16(3) Duarte Unified School District GO, Series 1999 B, 0.00%, 11/1/23 (AGM)(1) Eastern Municipal Water District Water and Sewer COP, Series 2008 H, 5.00%, 7/1/33 El Dorado County Community Facilities District No. 2001-1 Special Tax Rev., (Promontory Specific), 6.30%, 9/1/31 Escondido Joint Powers Financing Authority Rev., (Water Systems Financing), 5.00%, 9/1/31 Foothill-De Anza Community College District GO, 0.00%, 8/1/21 (NATL-RE)(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/27(1) Fullerton Unified School District Special Tax Rev., (Community Facilities District No. 2001-1), 6.375%, 9/1/31 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/45 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 4.50%, 6/1/27 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.125%, 6/1/47 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.75%, 6/1/47 Hemet Unified School District Special Tax Rev., (Community Facilities District No. 2005-2), 5.25%, 9/1/30 Hesperia Public Financing Authority Tax Allocation Rev., Series 2007 A, (Redevelopment and Housing), 5.50%, 9/1/32 (XLCA) Hesperia Public Financing Authority Tax Allocation Rev., Series 2007 A, (Redevelopment and Housing), 5.50%, 9/1/37 (XLCA) Independent Cities Finance Authority Mobile Home Park Rev., (Rancho Feliz and Las Casitasde Sonoma), 5.00%, 10/15/47 Independent Cities Finance Authority Mobile Home Park Rev., Series 2011 A, (Castle Mobile Estates), 6.75%, 8/15/46 Independent Cities Finance Authority Mobile Home Park Rev., Series 2012 A, (Augusta Communities), 5.00%, 5/15/39 Independent Cities Lease Finance Authority Rev., Series 2004 A, (Morgan Hill - Hacienda Valley Mobile Estates), 5.90%, 11/15/34 Independent Cities Lease Finance Authority Rev., Series 2006 B, (San Juan Mobile Estates), 5.55%, 5/15/31 Independent Cities Lease Finance Authority Rev., Series 2006 B, (San Juan Mobile Estates), 5.85%, 5/15/41 Independent Cities Lease Finance Authority Rev., Series 2007 A, (Santa Rosa Leisure Mobilehome Park), 5.70%, 11/15/47 Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 5.00%, 9/2/24 Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 5.00%, 9/2/26 Irvine Ranch Water District Special Assessment, Series 2009 B, VRDN, 0.17%, 12/3/12 (LOC: Bank of America N.A.) Irvine Unified School District Special Tax Rev., (Community Facilities District No 06-1), 6.70%, 9/1/35 Jurupa Community Services District Special Tax Rev., Series 2008 A, (Community Facilities District No. 25), 8.875%, 9/1/38 Lake Elsinore Unified School District Special Tax Rev., (Community Facilities District No. 2005-1, Improvement Area A), 5.40%, 9/1/35 Lincoln Community Facilities District No. 2003-1 Special Tax Rev., (Lincoln Crossing), 6.00%, 9/1/13, Prerefunded at 102% of Par(4) Los Alamitos Unified School District COP, (Capital Projects), 0.00%, 8/1/42(1) Los Angeles Community College District GO, Series 2008 F1, (Election of 2003), 5.00%, 8/1/27 Los Angeles Community Facilities District No. 3 Special Tax Rev., (Cascades Business Park & Golf Course), 6.40%, 9/1/22 Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/23 Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.25%, 5/15/25 Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Water & Power Rev., Series 2012 B, (Power System), 5.00%, 7/1/43 Los Angeles Department of Water & Power Waterworks Rev., Series 2012 B, 5.00%, 7/1/43 Los Angeles Municipal Improvement Corp. Lease Rev., Series 2012 B, 5.00%, 3/1/42 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/29 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/31 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/24 Los Angeles Wastewater System Rev., Series 2012 B, 5.00%, 6/1/32 Milpitas Improvement Bond Act of 1915 Special Assessment Rev., Series 1996 A, (Local Improvement District No. 18), 6.75%, 9/2/16 Modesto Irrigation District COP, Series 2009 A, (Capital Improvements), 6.00%, 10/1/39 Montebello Community Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Montebello Hills Redevelopment), 8.10%, 3/1/27 Moorpark Mobile Home Park Rev., Series 2011 A, (Villa Delaware Arroyo), 6.50%, 5/15/41 Moreno Valley Unified School District Special Tax Rev., (Community Facilities District No. 2002-1), 6.20%, 9/1/32 Murrieta Community Facilities District No. 2002-2 Special Tax Rev., Series 2004 A, (The Oaks Improvement Area), 6.00%, 9/1/34 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/31 Northern California Power Agency Rev., Series 2012 A, (Hydroelectric Project No. 1), 5.00%, 7/1/31 Oakland Redevelopment Agency Rev., 5.00%, 9/1/36 (Ambac) Oakland Unified School District Alameda County GO, Series 2009 A, (Election of 2006), 6.125%, 8/1/29 Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.50%, 8/1/32 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/25 Oceanside Community Development Commission Tax Allocation Rev., (Downtown Redevelopment), 5.70%, 9/1/25 Oceanside Community Facilities District No. 2001-1 Special Tax Rev., Series 2002 A, (Morrow Hills Development), 6.20%, 9/1/32 Orange County Community Facilities District Special Tax Rev., (No. 06-1-Delaware Rio Public Improvements), 6.00%, 10/1/40 Oxnard School District GO, Series 2001 A, 5.75%, 8/1/30 (NATL-RE) Palm Springs Financing Authority Lease Rev., Series 2012 B, (Downtown Revitalization Project), 5.00%, 6/1/35 Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Perris Public Financing Authority Special Tax Rev., Series 2003 A, 6.25%, 9/1/33 Perris Public Financing Authority Special Tax Rev., Series 2004 A, 6.125%, 9/1/34 Perris Public Financing Authority Special Tax Rev., Series 2008 A, (Community Facilities District No. 2005-4), 6.60%, 9/1/38 Pleasant Valley School District/Ventura County GO, Series 2002 A, 5.85%, 8/1/31 (NATL-RE) Poway Unified School District Public Financing Authority Rev., 7.875%, 9/15/39 Poway Unified School District Special Tax Rev., (Community Facilities District No. 6-4S), 5.00%, 9/1/33 Poway Unified School District Special Tax Rev., (Community Facilities District No. 6-4S), 5.00%, 9/1/36 Riverside County Community Facilities Districts Special Tax Rev., (Tax No. 04-2-Lake Hills Crest), 5.00%, 9/1/30 Riverside County Community Facilities Districts Special Tax Rev., (Tax No. 04-2-Lake Hills Crest), 5.00%, 9/1/35 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.25%, 10/1/30 Riverside Unified School District Special Tax Rev., (Community Facilities District No. 13, Improvement Area 1), 5.375%, 9/1/34 Riverside Unified School District Special Tax Rev., Series 2005 A, (Community Facilities School District No. 15, Improvement Area 2), 5.25%, 9/1/30 Romoland School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area 1), 5.40%, 9/1/36 Roseville Community Facilities District No. 1 Special Tax Rev., (The Fountains), 6.125%, 9/1/38 Roseville Finance Authority Electric System Rev., 5.00%, 2/1/37 Sacramento Airport System Rev., Series 2009 D, (Grant Revenue Bonds), 6.00%, 7/1/35 Sacramento Municipal Utility District Electric Rev., Series 1997 K, 5.25%, 7/1/24 (Ambac) Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/31 Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/33 Sacramento Regional Transit District Rev., (Farebox Revenue), 5.00%, 3/1/42 Sacramento Special Tax Rev. (North Natomas Community Facilities District No. 1), 6.30%, 9/1/26 San Buenaventura City COP, (Wastewater Revenue), 5.00%, 3/1/14, Prerefunded at 100% of Par (NATL-RE)(4) San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41 San Diego Public Facilities Financing Authority Lease Rev., Series 2012 A, (Capital Improvement Projects), 5.00%, 4/15/37 San Diego Redevelopment Agency Tax Allocation Rev., Series 2009 A, (North Park Redevelopment), 7.00%, 11/1/39 San Diego Unified School District GO, Series 2012 E, (Election of 2008), 0.00%, 7/1/49(1) San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/36 San Francisco City and County Airports Commission Rev., Series 2008 34D, (San Francisco International Airport), 5.25%, 5/1/26 San Francisco City and County Airports Commission Rev., Series 2011 D, 5.00%, 5/1/31 San Francisco City and County Redevelopment Agency Lease Rev., (George R. Mascone), 0.00%, 7/1/13(1) San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2009 D, (Mission Bay South Redevelopment), 6.625%, 8/1/39 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 C, (Mission Bay South Redevelopment), 6.75%, 8/1/41 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 7.00%, 8/1/41 San Joaquin Hills Transportation Corridor Agency Rev., Series 1997 A, 0.00%, 1/15/31 (NATL-RE)(1) San Joaquin Hills Transportation Corridor Agency Rev., Series 1997 A, 0.00%, 1/15/32 (NATL-RE)(1) San Jose Airport Rev., Series 2011 A2, 5.25%, 3/1/34 San Marcos Public Facilities Authority Special Tax Rev., Series 2012 D, 5.00%, 9/1/32 San Marcos Public Facilities Authority Special Tax Rev., Series 2012 D, 5.00%, 9/1/36 San Mateo Special Tax Rev., (Community Facilities District No 2008-1-Bay Meadows), 6.00%, 9/1/42 Santa Barbara County Water COP, 5.50%, 9/1/22 (Ambac) Santa Barbara Secondary High School District GO, Series 2011 A, (Election of 2010), 0.00%, 8/1/40(5) Santa Cruz County Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Live Oak/Soquel Community Improvement), 7.00%, 9/1/36 Santa Margarita Water District Special Tax Rev., Series 2011 B, (Community Facilities District No. 99-1), 5.875%, 9/1/38 Santaluz Community Facilities District No. 2 Special Tax Rev., Series 2011 A, (Improvement Area No. 1), 5.10%, 9/1/21, Prerefunded at 100% of Par(4) Shasta Lake Public Finance Authority Rev., (Electrical Enterprise), 6.25%, 4/1/13, Prerefunded at 102% of Par(4) Solana Beach School District Special Tax Rev., (Public Financing Authority), 5.00%, 9/1/42(2) Soledad Improvement Bond Act of 1915 District No. 2002-01 Special Assessment Rev., (Diamond Ridge), 6.75%, 9/2/33 Southern California Public Power Authority Rev., (Southern Transmission), 0.00%, 7/1/14 (NATL-RE-IBC)(5) Southern California Public Power Authority Rev., (Southern Transmission), 0.00%, 7/1/15 (NATL-RE-IBC)(5) Southern California Public Power Authority Rev., Series 2008 A, (Southern Transmission), 5.00%, 7/1/22 Southern Mono Health Care District GO, Series 2002 A, (Election of 2001), 0.00%, 8/1/26 (NATL-RE)(1) Sunnyvale Community Facilities District No. 1 Special Tax Rev., 7.75%, 8/1/32 Susanville Public Financing Authority Rev., Series 2010 B, (Utility Enterprises), 6.00%, 6/1/45 Tahoe-Truckee Unified School District GO, Series 1999 A, (Improvement District No. 2), 0.00%, 8/1/22 (NATL-RE/FGIC)(1) Tahoe-Truckee Unified School District GO, Series 1999 A, (Improvement District No. 2), 0.00%, 8/1/23 (NATL-RE/FGIC)(1) Tracy Community Facilities District No. 2006-1 Special Tax Rev., (NEI Phase II), 5.75%, 9/1/36 Tri-Dam Power Authority Rev., 4.00%, 5/1/16 Tri-Dam Power Authority Rev., 4.00%, 11/1/16 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.875%, 1/1/29 Turlock Public Financing Authority Tax Allocation Rev., 7.50%, 9/1/39 Tustin Community Facilities District No. 06-1 Special Tax Rev., Series 2007 A, (Tustin Legacy/Columbus Villages), 6.00%, 9/1/36 Tustin Community Facilities District No. 07-1 Special Tax Rev., (Tustin Legacy/Retail Center), 6.00%, 9/1/37 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 5.75%, 9/1/30 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.00%, 9/1/40 Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 5/31/13 (AGM) University of California Rev., Series 2012 G, (Limited Projects), 5.00%, 5/15/42 Upland Community Facilities District Special Tax Rev., (Improvement Area No. 1), 5.00%, 9/1/31 Val Verde Unified School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area A), 5.40%, 9/1/30 Val Verde Unified School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area A), 5.45%, 9/1/36 Ventura County Community College District GO, Series 2008 C, (Election of 2002), 5.50%, 8/1/33 Victorville Joint Powers Finance Authority Lease Rev., Series 2007 A, (Cogeneration Facility), VRDN, 2.75%, 12/6/12 (LOC: BNP Paribas) West Sacramento Community Facilities District No. 20 Special Tax Rev., 5.30%, 9/1/35 West Stanislaus Irrigation District COP, Series 2012 A, 5.00%, 1/1/42 Yosemite Community College District GO, (Election of 2004), 0.00%, 8/1/16 (AGM)(1) Yuba City Redevelopment Agency Tax Allocation Rev., 5.70%, 9/1/24 Yuba City Unified School District GO, 0.00%, 3/1/25 (NATL-RE/FGIC)(1) GUAM — 2.2% Guam Government Business Privilege Tax Rev., Series 2011 A, 5.125%, 1/1/42 Guam Government Business Privilege Tax Rev., Series 2012 B1, 5.00%, 1/1/42 Guam Government GO, Series 2007 A, 5.25%, 11/15/37 Guam Government GO, Series 2009 A, 7.00%, 11/15/39 Guam Power Authority Rev., Series 2012 A, 5.00%, 10/1/34 PUERTO RICO — 4.3% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/24 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 6.00%, 7/1/47 Puerto Rico GO, Series 2006 A, (Public Improvement), 5.25%, 7/1/30 Puerto Rico GO, Series 2008 A, 6.00%, 7/1/38 Puerto Rico GO, Series 2009 B, (Public Improvement), 6.00%, 7/1/39 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.50%, 7/1/39 Puerto Rico Public Finance Corp. Rev., Series 2011 B, (Commonwealth Appropriation), 5.50%, 8/1/31 (SBBPA: Government Development Bank for Puerto Rico) Puerto Rico Sales Tax Financing Corp. Rev., Series 2007 A, VRN, 1.14%, 2/1/13 U.S. VIRGIN ISLANDS — 0.6% Virgin Islands Public Finance Authority Rev., Series 2009 A, (Diageo Matching Fund Bonds), 6.75%, 10/1/37 Virgin Islands Public Finance Authority Rev., Series 2010 B, (Subordinated Lien), 5.25%, 10/1/29 TOTAL INVESTMENT SECURITIES — 99.5% (Cost $665,980,191) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ABAG - Association of Bay Area Governments AGM - Assured Guaranty Municipal Corporation Ambac - American Municipal Bond Assurance Corporation COP - Certificates of Participation FGIC - Financial Guaranty Insurance Company GO - General Obligation LOC - Letter of Credit NATL-RE - National Public Finance Guarantee Corporation - Reinsured NATL-RE-IBC - National Public Finance Guarantee Corporation - Reinsured - Insured Bond Certificates SBBPA - Standby Bond Purchase Agreement VRDN - Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA - XL Capital Ltd. Convertible capital appreciation bond. These securities are issued with a zero-coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. When-issued security. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $328,724, which represented less than 0.05% of total net assets. Escrowed to maturity in U.S. government securities or state and local government securities. Security is a zero-coupon municipal bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 2. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 3. Federal Tax Information As of November 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings California Intermediate-Term Tax-Free Bond Fund November 30, 2012 California Intermediate-Term Tax-Free Bond - Schedule of Investments NOVEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUNICIPAL SECURITIES — 99.6% CALIFORNIA — 96.9% ABAG Finance Authority for Nonprofit Corps. Rev., (899 Charleston LLC), VRDN, 0.25%, 12/3/12 (LOC: Bank of America N.A.) ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 4.00%, 7/1/15 ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 4.00%, 7/1/16 ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 5.00%, 7/1/17 ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 5.00%, 7/1/18 ABAG Finance Authority for Nonprofit Corps. Rev., Series 2011 A, (Sharp HealthCare), 6.00%, 8/1/30 Alameda Corridor Transportation Authority Rev., Series 1999 A, 0.00%, 10/1/35 (NATL-RE)(1) Anaheim Public Financing Authority Rev., Series 2011 A, (Electric System Distribution Facilities), 5.375%, 10/1/36 Anaheim Public Financing Authority Rev., Series 2012 A, (Electric System Distribution Facilities), 5.00%, 10/1/23 Anaheim Public Financing Authority Rev., Series 2012 A, (Electric System Distribution Facilities), 5.00%, 10/1/24 Anaheim Public Financing Authority Rev., Series 2012 A, (Electric System Distribution Facilities), 5.00%, 10/1/25 Bay Area Toll Authority Toll Bridge Rev., (San Francisco Bay Area), 5.00%, 4/1/24 Bay Area Toll Authority Toll Bridge Rev., (San Francisco Bay Area), 5.00%, 4/1/25 Bay Area Toll Authority Toll Bridge Rev., Series 2007 F, 5.00%, 4/1/17, Prerefunded at 100% of Par(2) Bay Area Toll Authority Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/34 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.25%, 4/1/27 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.00%, 4/1/34 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S-2, (San Francisco Bay Area), 5.00%, 10/1/42 California Department of Water Resources Rev., Series 2009 AG, (Central Valley), 5.00%, 12/1/25 California Department of Water Resources Rev., Series 2010 M, 5.00%, 5/1/14 California Department of Water Resources Rev., Series 2011 AJ, (Central Valley), 5.00%, 12/1/20 California Department of Water Resources Power Supply Rev., Series 2005 F5, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2005 G4, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2009 AF, (Central Valley), 5.00%, 12/1/22 California Department of Water Resources Power Supply Rev., Series 2010 L, 4.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/17 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/18 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/19 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2010 M, 4.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 M, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/20 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/21 California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 (NATL-RE/FGIC) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14(2) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 California Economic Recovery GO, Series 2004 C-3, VRDN, 0.16%, 12/3/12 (LOC: Bank of America N.A.) California Economic Recovery GO, Series 2004 C-5, VRDN, 0.15%, 12/3/12 (LOC: Bank of America N.A.) California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/18 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/22 California Economic Recovery GO, Series 2009 B, VRDN, 5.00%, 7/1/14 California Educational Facilities Authority Rev., (Chapman University), 5.00%, 4/1/31 California Educational Facilities Authority Rev., (Golden Gate University), 5.50%, 10/1/18 California Educational Facilities Authority Rev., (San Francisco University), 5.00%, 10/1/16 California Educational Facilities Authority Rev., (San Francisco University), 5.00%, 10/1/21 California Educational Facilities Authority Rev., (Santa Clara University), 5.00%, 4/1/18 California Educational Facilities Authority Rev., (Santa Clara University), 5.00%, 4/1/19 California Educational Facilities Authority Rev., (Santa Clara University), 5.25%, 4/1/23 California Educational Facilities Authority Rev., (University of the Pacific), 5.00%, 11/1/36 California Educational Facilities Authority Rev., Series 2004 C, (Lutheran University), 5.00%, 10/1/24 California Educational Facilities Authority Rev., Series 2008 T4, (Stanford University), 5.00%, 3/15/14 California Educational Facilities Authority Rev., Series 2009 A, (Pomona College), 5.00%, 1/1/24 California Educational Facilities Authority Rev., Series 2009 A, (University of Southern California), 5.00%, 10/1/39 California Educational Facilities Authority Rev., Series 2010 A, (Loyola Marymount University), 5.00%, 10/1/30 California Educational Facilities Authority Rev., Series 2010 B, (Loyola Marymount University), VRN, 0.96%, 12/6/12 California Educational Facilities Authority Rev., Series 2012 A, (University of the Pacific), 4.50%, 11/1/15 California Educational Facilities Authority Rev., Series 2012 A, (University of the Pacific), 4.50%, 11/1/17 California GO, 5.25%, 8/1/13, Prerefunded at 100% of Par(2) California GO, 5.00%, 2/1/14, Prerefunded at 100% of Par(2) California GO, 5.125%, 2/1/14, Prerefunded at 100% of Par(2) California GO, 4.00%, 10/1/14 California GO, 5.00%, 9/1/15 California GO, 5.00%, 11/1/16 (Ambac) California GO, 5.50%, 4/1/18 California GO, 5.00%, 8/1/18 California GO, 5.00%, 9/1/18 California GO, 5.00%, 9/1/19 California GO, 5.25%, 2/1/20 California GO, 5.00%, 3/1/20 California GO, 5.00%, 8/1/20 California GO, 5.25%, 10/1/20 California GO, 5.00%, 3/1/22 California GO, 5.00%, 9/1/22 California GO, 5.50%, 4/1/24 California GO, 5.00%, 8/1/24 California GO, 5.75%, 4/1/28 California GO, 5.75%, 4/1/31 California GO, 5.00%, 11/1/32 California GO, 6.50%, 4/1/33 California GO, 6.00%, 4/1/38 California GO, Series 2004 A1, (Kindergarten), VRDN, 0.16%, 12/3/12 (LOC: Citibank N.A.) California GO, Series 2004 B1, (Kindergarten), VRDN, 0.16%, 12/3/12 (LOC: Citibank N.A.) California GO, Series 2012 B, VRN, 1.06%, 12/6/12 California GO, Series 2012 B, VRN, 1.16%, 12/6/12 California GO, Series 2012 B, VRN, 1.31%, 12/6/12 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/18 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/19 California Health Facilities Financing Authority Rev., (NCROC Paradise Valley Estates), 5.70%, 12/1/24 (Ambac/California Mortgage Insurance) California Health Facilities Financing Authority Rev., Series 2008 A, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Scripps Health), 5.00%, 10/1/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Sutter Health), 5.50%, 8/15/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Sutter Health), 5.25%, 8/15/22 California Health Facilities Financing Authority Rev., Series 2008 B, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 5.00%, 10/1/14 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/18, Prerefunded at 100% of Par(2) California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.25%, 10/1/24 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/38 California Health Facilities Financing Authority Rev., Series 2008 H, (Catholic Healthcare West), 5.125%, 7/1/22 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 5.00%, 7/1/18 California Health Facilities Financing Authority Rev., Series 2009 A, (Children's Hospital of Orange County), 6.25%, 11/1/29 California Health Facilities Financing Authority Rev., Series 2009 A, (St. Joseph Health System), 5.50%, 7/1/29 California Health Facilities Financing Authority Rev., Series 2009 A, (St. Joseph Health System), 5.75%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2010 A, (Stanford Hospital), 5.00%, 11/15/25 California Health Facilities Financing Authority Rev., Series 2011 B, (Sutter Health), 6.00%, 8/15/42 California Health Facilities Financing Authority Rev., Series 2011 C, ( St. Joseph Health System), VRDN, 0.18%, 12/3/12 (LOC: Northern Trust Company) California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/18 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/22 California Health Facilities Financing Authority Rev., Series 2012 A, (City of Hope), 5.00%, 11/15/39 California Health Facilities Financing Authority Rev., Series 2012 A, (Lucile Salter Packard Children's Hospital), 5.00%, 8/15/51 California Health Facilities Financing Authority Rev., Series 2012 B, (Children's Hospital of Los Angeles), VRDN, 1.96%, 12/6/12 California Infrastructure & Economic Development Bank Rev., (Contemporary Jewish Museum), VRDN, 0.18%, 12/3/12 (LOC: Bank of America N.A.) California Infrastructure & Economic Development Bank Rev., (SRI International), 3.00%, 9/1/14 California Infrastructure & Economic Development Bank Rev., (SRI International), 4.00%, 9/1/15 California Infrastructure & Economic Development Bank Rev., (SRI International), 5.00%, 9/1/20 California Infrastructure & Economic Development Bank Rev., (SRI International), 5.00%, 9/1/21 California Infrastructure & Economic Development Bank Rev., (SRI International), 5.00%, 9/1/22 California Infrastructure & Economic Development Bank Rev., Series 2000 A, (Scripps Research Institute), 5.625%, 7/1/20 California Infrastructure & Economic Development Bank Rev., Series 2003 A, (Bay Area Toll Bridges Seismic Retrofit 1st Lien), 5.125%, 7/1/26, Prerefunded at 100% of Par (Ambac)(2) California Infrastructure & Economic Development Bank Rev., Series 2008 A, (California Independent System Operator Corp.), 5.00%, 2/1/13 California Infrastructure & Economic Development Bank Rev., Series 2008 B, (Los Angeles County Museum of Natural History Foundation), VRDN, 0.14%, 12/3/12 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., Series 2010 A, (University of California, San Francisco Neuroscience Building), 5.00%, 5/15/22 California Infrastructure & Economic Development Bank Rev., Series 2011 A, (J. David Gladstone Institutes), 5.00%, 10/1/18 California Infrastructure & Economic Development Bank Rev., Series 2012 A1, (J. Paul Getty Trust), 4.00%, 10/1/15 California Infrastructure & Economic Development Bank Rev., Series 2012 A1, (J. Paul Getty Trust), 5.00%, 10/1/17 California Infrastructure & Economic Development Bank Rev., Series 2012 B1, (J. Paul Getty Trust), VRDN, 0.46%, 12/6/12 California Municipal Finance Authority COP, (Community Hospitals Central), 5.00%, 2/1/13 California Municipal Finance Authority Rev., (Biola University), 5.00%, 10/1/18 California Municipal Finance Authority Rev., (Community Hospitals Central), 5.00%, 2/1/17 California Municipal Finance Authority Rev., (Emerson College), 5.75%, 1/1/33 California Municipal Finance Authority Rev., (Emerson College), 6.00%, 1/1/42 California Municipal Finance Authority Rev., (Loma Linda University), 5.00%, 4/1/23 California Municipal Finance Authority Rev., (Loma Linda University), 5.00%, 4/1/28 California Municipal Finance Authority Rev., Series 2010 A, (Eisenhower Medical Center), 5.00%, 7/1/19 California Municipal Finance Authority Rev., Series 2010 A, (Eisenhower Medical Center), 5.25%, 7/1/21 California Municipal Finance Authority Rev., Series 2010 A, (University of Louisiana Verne), 5.00%, 6/1/17 California Municipal Finance Authority Rev., Series 2012 A, (High Desert Partnership in Academic Excellence Foundation), VRDN, 0.19%, 12/6/12 (LOC: Union Bank N.A.) California Pollution Control Financing Authority Rev., Series 1996 C, (Pacific Gas & Electric Company), VRDN, 0.18%, 12/3/12 (LOC: JPMorgan Chase Bank N.A.) California Public Works Board Lease Rev., Series 2005 A, (Department of General Services - Butterfield), 5.00%, 6/1/15 California Public Works Board Lease Rev., Series 2006 A, (California State University), 5.00%, 10/1/16 (NATL-RE/FGIC) California Public Works Board Lease Rev., Series 2006 F, (Department of Corrections & Rehabilitation), 5.00%, 11/1/13 (NATL-RE/FGIC) California Public Works Board Lease Rev., Series 2006 F, (Department of Corrections & Rehabilitation), 5.25%, 11/1/19 (NATL-RE/FGIC) California Public Works Board Lease Rev., Series 2009 A, (Department of General Services - Building 8 & 9), 6.25%, 4/1/34 California Public Works Board Lease Rev., Series 2009 B, (Department of Education - Riverside Campus), 6.00%, 4/1/27 California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.00%, 10/1/16 California Public Works Board Lease Rev., Series 2009 I1, (Various Capital Projects), 5.00%, 11/1/13 California Public Works Board Lease Rev., Series 2011 D, (Judicial Council Projects), 5.25%, 12/1/26 California Public Works Board Lease Rev., Series 2011 G, (University of California), 5.00%, 12/1/28 California Public Works Board Lease Rev., Series 2012 A, 5.00%, 4/1/22 California Public Works Board Lease Rev., Series 2012 A, 5.00%, 4/1/23 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/15 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/21 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/25 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/37 California Public Works Board Lease Rev., Series 2012 G, (Various Capital Projects), 5.00%, 11/1/37 California Rev., Series 2012 A-2, 2.50%, 6/20/13 California State University System Rev. 5.00%, 11/1/20 California State University System Rev. 5.00%, 11/1/24 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.00%, 11/1/16 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.00%, 11/1/17 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.00%, 11/1/18 California Statewide Communities Development Authority Rev., (John Muir Health), 5.00%, 7/1/20 California Statewide Communities Development Authority Rev., (North Peninsula Jewish Community Center), VRDN, 0.18%, 12/3/12 (LOC: Bank of America N.A.) California Statewide Communities Development Authority Rev., (Proposition 1A Receivables), 5.00%, 6/15/13 California Statewide Communities Development Authority Rev., (St. Joseph Remarketing), 5.125%, 7/1/24 (NATL-RE) California Statewide Communities Development Authority Rev., Series 2002 B, (Pooled Financing Program), 5.20%, 12/31/12, Partially Prerefunded at 100% of Par (FSA)(2) California Statewide Communities Development Authority Rev., Series 2002 C, (Kaiser Permanente), VRDN, 5.00%, 11/1/17 California Statewide Communities Development Authority Rev., Series 2007 A, (California Baptist University), 5.30%, 11/1/18 California Statewide Communities Development Authority Rev., Series 2007 A, (California Baptist University), 5.40%, 11/1/27 California Statewide Communities Development Authority Rev., Series 2007 A, (Front Porch Communities and Services), 5.125%, 4/1/37(3) California Statewide Communities Development Authority Rev., Series 2007 A, (Henry Mayo Newhall Memorial Hospital), 5.00%, 10/1/20 (California Mortgage Insurance) California Statewide Communities Development Authority Rev., Series 2007 A, (Valleycare Health System), 4.80%, 7/15/17 California Statewide Communities Development Authority Rev., Series 2007 A, (Valleycare Health System), 5.00%, 7/15/22 California Statewide Communities Development Authority Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/13 California Statewide Communities Development Authority Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/19 Calleguas-Las Virgenes Public Financing Authority Rev., Series 2007 A, (Municipal Water District), 5.00%, 7/1/20 (NATL-RE/FGIC) Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 87-1), 5.00%, 9/1/18 (Ambac) Chula Vista Rev., Series 2006 A, (San Diego Gas and Electric), 1.65%, 7/1/18 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/17 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/18 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/19 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 97-17), VRDN, 0.15%, 12/3/12 (LOC: State Street Bank & Trust Co. and California State Teacher's Retirement System) City of Irvine Improvement Bond Act of 1915 Rev., Series 2011 A, VRDN, 0.15%, 12/3/12 (LOC: U.S. Bank N.A. and California State Teacher's Retirement System) City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 93-14), VRDN, 0.16%, 12/3/12 (LOC: Bank of America N.A.) East Bay Municipal Utility District Rev., Series 2012 B, 4.00%, 6/1/15 East Bay Municipal Utility District Rev., Series 2012 B, 5.00%, 6/1/16 East Bay Municipal Utility District Rev., Series 2012 B, 5.00%, 6/1/18 Eastern Municipal Water District Water & Sewer COP, Series 2008 H, 5.00%, 7/1/24 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/14 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 5.00%, 7/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/16 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.80%, 1/15/20(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.85%, 1/15/23(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/24(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/25(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/26(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/27(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/32(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Series 1995 A, (Senior Lien), 0.00%, 1/1/26(1)(2) Franklin-McKinley School District GO, Series 2005 A, (Election of 2004), 5.00%, 8/1/15, Prerefunded at 100% of Par (FGIC)(2) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2003 A1, 6.75%, 6/1/13, Prerefunded at 100% of Par(2) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/13 (Ambac) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 0.00%, 6/1/25 (AGM)(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/45 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 4.50%, 6/1/27 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.00%, 6/1/33 Irvine Ranch Water District Special Assessment, Series 2009 B, VRDN, 0.17%, 12/3/12 (LOC: Bank of America N.A.) Irvine Unified School District Financing Authority Special Tax Rev., Series 2006 A, (Group II), 4.50%, 9/1/13 Irvine Unified School District Financing Authority Special Tax Rev., Series 2006 A, (Group II), 4.75%, 9/1/16 Irvine Unified School District Financing Authority Special Tax Rev., Series 2006 A, (Group II), 5.00%, 9/1/20 Long Beach Bond Finance Authority Lease Rev., (Plaza Parking Facility), 5.25%, 11/1/16 Los Alamitos Unified School District COP, (Capital Projects), 0.00%, 8/1/42(1) Los Altos Elementary School District GO, 5.00%, 8/1/19 (Ambac) Los Angeles Community College District GO, Series 2007 A, (Election of 2001), 5.00%, 8/1/32 (NATL-RE/FGIC) Los Angeles Community Redevelopment Agency Parking System Rev., (Cinerama Dome Public Parking), 5.30%, 7/1/13 (ACA)(LOC: Wells Fargo Bank N.A.) Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/22 Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/23 Los Angeles County Metropolitan Transportation Authority Sales Tax Rev., Series 2008 B, (Proposal A), 5.00%, 7/1/31 Los Angeles County Metropolitan Transportation Authority Sales Tax Rev., Series 2010 A, (General Union Station), 5.00%, 7/1/20 Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.00%, 5/15/18 Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Airports Rev., Series 2010 D, (Los Angeles International Airport), 5.00%, 5/15/24 Los Angeles Department of Airports Rev., Series 2010 D, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Water & Power Rev., Series 2008 A1, (Power System), 5.25%, 7/1/38 Los Angeles Department of Water & Power Rev., Series 2008 A2, (Power System), 5.25%, 7/1/32 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 4.00%, 7/1/13 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/14 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 4.00%, 7/1/16 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/18 Los Angeles Department of Water & Power Rev., Series 2012 C, (Power System), 5.00%, 1/1/16 Los Angeles Harbor Department Rev., Series 2011 B, 5.00%, 8/1/24 Los Angeles Municipal Improvement Corp. Rev., Series 2012 C, 5.00%, 3/1/25 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/29 Los Angeles Unified School District GO, Series 2003 F, (Election of 1997), 5.00%, 7/1/13, Prerefunded at 100% of Par (AGM)(2) Los Angeles Unified School District GO, Series 2006 F, (Election of 2004), 5.00%, 7/1/30 (FGIC) Los Angeles Unified School District GO, Series 2007 H, (Election of 2004), 5.00%, 7/1/32 (AGM) Los Angeles Unified School District GO, Series 2009 I, (Election of 2004), 5.00%, 7/1/29 Los Angeles Unified School District GO, Series 2010 KRY, 5.25%, 7/1/26 Los Angeles Unified School District GO, Series 2011 A1, 4.00%, 7/1/17 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/18 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/24 Los Angeles Unified School District GO, Series 2011 A2, 5.00%, 7/1/21 Los Angeles Wastewater System Rev., Series 2009 A, 5.75%, 6/1/34 Los County Angeles COP, (Disney Concert Hall Package), 5.00%, 3/1/21 M-S-R Public Power Agency Rev., Series 2007 K, (San Juan), 5.00%, 7/1/13 (NATL-RE) M-S-R Public Power Agency Rev., Series 2007 K, (San Juan), 5.00%, 7/1/14 (NATL-RE) Metropolitan Water District of Southern California Rev., Series 2011 A2, VRDN, 0.31%, 12/6/12 Metropolitan Water District of Southern California Rev., Series 2011 A4, VRDN, 0.31%, 12/6/12 Metropolitan Water District of Southern California Rev., Series 2012 B2, VRDN, 0.51%, 12/6/12 Mount San Antonio Community College District GO, Series 2005 A, (Election of 2001), 0.00%, 8/1/16 (NATL-RE)(1) Mountain View COP, (Capital Projects), 5.25%, 8/1/18 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/17 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/21 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/31 Murrieta Valley Unified School District Public Financing Authority Special Tax Rev., Series 2006 A, 4.00%, 9/1/13 (AGC) Murrieta Valley Unified School District Public Financing Authority Special Tax Rev., Series 2006 A, 4.00%, 9/1/14 (AGC) Newport Beach Rev., Series 2009 A, (Hoag Memorial Hospital Presbyterian), 5.00%, 12/1/18 Newport Beach Rev., Series 2011 A, (Hoag Memorial Hospital Presbyterian), 6.00%, 12/1/40 Northern California Power Agency Rev., Series 2010 A, 4.00%, 7/1/14 Northern California Power Agency Rev., Series 2010 A, 5.00%, 7/1/16 Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/19 Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/20 Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/21 Northern California Power Agency Rev., Series 2010 A, 5.25%, 8/1/22 Northern California Power Agency Rev., Series 2012 A, 5.00%, 7/1/26 Northern California Power Agency Rev., Series 2012 A, 5.00%, 7/1/27 Oakland Unified School District Alameda County GO, (Election of 2000), 5.00%, 8/1/15 (NATL-RE) Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.00%, 8/1/22 Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.50%, 8/1/32 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 4.00%, 2/1/15 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/16 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/17 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/18 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/25 Oceanside Unified School District GO, Series 2010 B, (Election of 2008), 0.00%, 8/1/37 (AGM)(1) Orange County Improvement Bond Act of 1915 Special Assessment Rev., (Newport Coast Phase IV Assessment District No. 01-1), 4.45%, 9/2/15 Orange County Improvement Bond Act of 1915 Special Assessment Rev., (Newport Coast Phase IV Assessment District No. 01-1), 4.55%, 9/2/16 Orange County Sanitation District COP, Series 2007 B, 5.00%, 2/1/26 (AGM) Palm Springs Financing Authority Lease Rev., Series 2012 B, (Downtown Revitalization Project), 4.00%, 6/1/16 Palm Springs Financing Authority Lease Rev., Series 2012 B, (Downtown Revitalization Project), 5.00%, 6/1/23 Palomar Pomerado Health Care District COP, 5.25%, 11/1/21 Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Palomar Pomerado Health GO, Series 2009 A, (Election of 2004), 0.00%, 8/1/38 (AGC)(1) Peralta Community College District GO, 5.00%, 8/1/17 Peralta Community College District GO, 5.00%, 8/1/22 Port of Oakland Rev., Series 2007 C, 5.00%, 11/1/16 (NATL-RE) Port of Oakland Rev., Series 2007 C, (Intermediate Lien) 5.00%, 11/1/17 (NATL-RE) Port of Oakland Rev., Series 2012 Q, (Senior Lien), 2.00%, 5/1/14 Porterville Public Financing Authority Sewer Rev., 5.625%, 10/1/36 Poway Unified School District Rev., (School Facilities Improvement), 0.00%, 8/1/41(1) Poway Unified School District Public Financing Authority Special Tax Rev., 5.00%, 9/15/19 (Ambac) Poway Unified School District Public Financing Authority Special Tax Rev., 5.00%, 9/15/20 (Ambac) Rancho Mirage Joint Powers Financing Authority Rev., Series 2007 A, (Eisenhower Medical Center), 5.00%, 7/1/15 Rancho Mirage Joint Powers Financing Authority Rev., Series 2007 A, (Eisenhower Medical Center), 5.00%, 7/1/21 Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.125%, 9/1/22 Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.25%, 9/1/23 Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.375%, 9/1/24 Riverside County COP, Series 2007 A, (Public Safety Communication), 5.00%, 11/1/14 (Ambac) Riverside County COP, Series 2007 A, (Public Safety Communication), 5.00%, 11/1/15 (Ambac) Riverside County Palm Desert Financing Authority Rev., Series 2008 A, 5.00%, 5/1/14 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.50%, 10/1/40 Riverside Public Financing Authority Lease Rev., Series 2012 A, 4.00%, 11/1/33 Roseville Finance Authority Electric System Rev., 5.00%, 2/1/37 Sacramento City Financing Authority Lease Rev., Series 1993 A, 5.40%, 11/1/20 (Ambac) Sacramento City Financing Authority Rev., 5.00%, 12/1/16 (NATL-RE/FGIC) Sacramento City Financing Authority Rev., Series 2002 A, (City Hall), 5.25%, 12/1/12, Prerefunded at 100% of Par (FSA)(2) Sacramento County Airport System Rev., 5.00%, 7/1/20 Sacramento County Airport System Rev., 5.00%, 7/1/23 Sacramento County Airport System Rev., 5.00%, 7/1/24 Sacramento County Airport System Rev., Series 2009 B, 4.25%, 7/1/16 Sacramento County Sanitation Districts Financing Authority Rev., Series 2007 A, 5.25%, 12/1/21 (NATL-RE/FGIC) Sacramento County Sanitation Districts Financing Authority Rev., Series 2007 B, VRN, 0.81%, 12/3/12 (NATL-RE/FGIC) Sacramento Municipal Utility District Electric Rev., Series 1997 K, 5.70%, 7/1/17 (Ambac) Sacramento Municipal Utility District Electric Rev., Series 1997 K, 5.25%, 7/1/24 (Ambac) Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/24 Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/25 Sacramento Regional Transit District Rev., (Farebox Revenue), 3.00%, 3/1/15 Sacramento Regional Transit District Rev., (Farebox Revenue), 4.00%, 3/1/16 Sacramento Regional Transit District Rev., (Farebox Revenue), 4.00%, 3/1/17 Sacramento Regional Transit District Rev., (Farebox Revenue), 5.00%, 3/1/18 San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 5.25%, 8/1/18 San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 5.50%, 8/1/19 San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/33 San Bernardino Community College District GO, Series 2009 B, (Election of 2008), 0.00%, 8/1/34(1) San Buenaventura Community Memorial Health System Rev., 8.00%, 12/1/26 San Diego Convention Center Expansion Financing Authority Rev., Series 2012 A, 4.00%, 4/15/17 San Diego Convention Center Expansion Financing Authority Rev., Series 2012 A, 4.00%, 4/15/18 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/19 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/34 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/40 San Diego County Regional Transportation Commission Rev., Series 2012 A, 5.00%, 4/1/21 San Diego County Water Authority Rev., Series 2011 S1, (Subordinate Lien) 5.00%, 7/1/16 San Diego Public Facilities Financing Authority Rev., Series 2009 A, 5.00%, 8/1/21 San Diego Public Facilities Financing Authority Rev., Series 2009 B, 5.00%, 5/15/22 San Diego Public Facilities Financing Authority Tax Allocation Rev., Series 2007 B, (Southcrest and Central Imperial Redevelopment), 5.125%, 10/1/22 (Radian) San Diego Public Facilities Financing Authority Water Rev., Series 2012 A, 5.00%, 8/1/21 San Diego Public Facilities Financing Authority Water Rev., Series 2012 A, 5.00%, 8/1/24 San Diego Public Facilities Financing Sewer Authority Rev., Series 2010 A, 5.25%, 5/15/24 San Diego Unified School District GO, Series 2012 E, 0.00%, 7/1/42(1) San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/24 San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/25 San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/26 San Francisco City and County Airports Commission Rev., (San Francisco International Airport), 5.00%, 5/1/26 San Francisco City and County Airports Commission Rev., Series 2008-34D, (San Francisco International Airport), 5.00%, 5/1/17 (AGC) San Francisco City and County Airports Commission Rev., Series 2008-34D, (San Francisco International Airport), 5.00%, 5/1/18 (AGC) San Francisco City and County Airports Commission Rev., Series 2009 D, (San Francisco International Airport), 4.00%, 5/1/24 San Francisco City and County Airports Commission Rev., Series 2009 D, (San Francisco International Airport), VRDN, 2.25%, 12/4/12 San Francisco City and County Airports Commission Rev., Series 2009 E, (San Francisco International Airport), 5.25%, 5/1/23 San Francisco City and County Airports Commission Rev., Series 2010 C, (San Francisco International Airport) (Governmental Purpose), 5.00%, 5/1/19 San Francisco City and County Airports Commission Rev., Series 2011 D, (San Francisco International Airport), 5.00%, 5/1/24 San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/17 San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/29 San Francisco City and County COP, Series 2010 A, 5.00%, 10/1/19 San Francisco City and County COP, Series 2011 B, 4.00%, 9/1/14 San Francisco City and County Public Utilities Water Commission Rev., Series 2010 A, 5.00%, 10/1/21 San Francisco City and County Public Utilities Water Commission Rev., Series 2010 A, 5.00%, 11/1/28 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/15 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/16 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/17 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.50%, 8/1/18 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.00%, 8/1/19 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.00%, 8/1/20 San Mateo County Transportation District Sales Tax Rev., Series 1993 A, 5.25%, 6/1/18 (NATL-RE) San Mateo Special Tax Rev., (Community Facilities District No. 2008-1-Bay Meadows), 5.875%, 9/1/32 San Mateo Union High School District GO, 0.00%, 2/15/15(1) San Ramon Valley Unified School District GO, (Election of 2002), 5.00%, 8/1/16, Prerefunded at 100% of Par (NATL-RE)(2) Santa Ana Community Redevelopment Agency Tax Allocation Rev., Series 2003 B, (South Main Street Redevelopment), 5.00%, 9/1/13 (NATL-RE/FGIC) Santa Barbara County COP, 5.375%, 10/1/17 (Ambac) Santa Clara County Financing Authority Lease Rev., Series 2012 A, (Capital Projects), 4.00%, 2/1/16 Santa Clara County Financing Authority Lease Rev., Series 2012 A, (Capital Projects), 4.00%, 2/1/17 Santa Clara County Financing Authority Lease Rev., Series 2012 A, (Capital Projects), 5.00%, 2/1/18 Santa Clara Electric Rev., Series 2011 A, 5.00%, 7/1/30 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 B, 5.00%, 4/1/18 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 B, 5.00%, 4/1/20 Santa Fe Springs Community Development Commission Tax Allocation Rev., 5.375%, 9/1/16 (NATL-RE) Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.00%, 7/1/42 Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.875%, 7/1/42 Santa Monica-Malibu Unified School District GO, 5.25%, 8/1/13 Santa Paula Utility Authority Water Rev., 5.25%, 2/1/40 Shasta Lake Public Finance Authority Rev., 4.50%, 4/1/15 Shasta Lake Public Finance Authority Rev., 5.00%, 4/1/19 Shasta Lake Public Finance Authority Rev., 5.00%, 4/1/22 Solano County COP, 5.00%, 11/1/13 (NATL-RE) South Orange County Public Financing Authority Rev., (Juvenile Justice Center), 4.25%, 6/1/17 South Orange County Public Financing Authority Rev., (Juvenile Justice Center), 4.50%, 6/1/18 South Placer Wastewater Authority Rev., Series 2011 D, VRDN, 0.99%, 12/6/12 South Tahoe Joint Powers Financing Authority Rev., Series 2005 A, (Redevelopment Project Area No. 1), 5.00%, 10/1/19 (Ambac) Southern California Public Power Authority Rev., Series 2008 A, (Southern Transmission), 5.00%, 7/1/22 Southern California Public Power Authority Rev., Series 2008 B, (Southern Transmission), 6.00%, 7/1/27 Southern California Public Power Authority Rev., Series 2011 A, (Southern Transmission), 5.00%, 7/1/21 Southern California Public Power Authority Rev., Series 2012 A, 4.00%, 7/1/16 Southern California Public Power Authority Rev., Series 2012 A, 5.00%, 7/1/17 Southern California Public Power Authority Rev., Series 2012 A, 5.00%, 7/1/18 Three Valleys Municipal Water District COP, (Miramar Water Treatment), VRDN, 0.18%, 12/5/12 (LOC: Wells Fargo Bank N.A.) Tobacco Securitization Authority of Southern California Settlement Rev., Series 2006 A1, 5.00%, 6/1/37 Tri-Dam Power Authority Rev., 4.00%, 11/1/14 Tri-Dam Power Authority Rev., 4.00%, 5/1/15 Tri-Dam Power Authority Rev., 4.00%, 11/1/15 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.625%, 1/1/29 Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/15 Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/16 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 07-1), VRDN, 0.18%, 12/3/12 (LOC: Bank of America N.A.) Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 5/31/13 (AGM) University of California Regents Medical Center Pooled Rev., Series 2008 D, 5.00%, 5/15/27 University of California Rev., Series 2005 B, 5.00%, 5/15/13, Prerefunded at 101% of Par (AGM)(2) University of California Rev., Series 2009 Q, 5.25%, 5/15/23 University of California Rev., Series 2010 S, 5.00%, 5/15/20 University of California Rev., Series 2010 S, 5.00%, 5/15/40 Val Verde Unified School District COP, 5.00%, 1/1/14 (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Walnut Energy Center Authority Rev., Series 2010 A, 5.00%, 1/1/40 West Contra Costa Unified School District GO, 5.00%, 8/1/32 West Sacramento Financing Authority Special Tax Rev., Series 2006 A, 5.00%, 9/1/18 (XLCA) West Sacramento Financing Authority Special Tax Rev., Series 2006 A, 5.00%, 9/1/19 (XLCA) West Sacramento Financing Authority Special Tax Rev., Series 2006 A, 5.00%, 9/1/20 (XLCA) Yosemite Community College District GO, Series 2010 D, (Election of 2004), 0.00%, 8/1/38(1) GUAM — 0.2% Guam Government GO, Series 2009 A, 6.00%, 11/15/19 Guam Power Authority Rev., Series 2012 A, 5.00%, 10/1/19 (AGM) PUERTO RICO — 2.3% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/17 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/19 Puerto Rico Electric Power Authority Rev., Series 2002 KK, 5.25%, 7/1/13 (AGM) Puerto Rico Electric Power Authority Rev., Series 2002 KK, 5.50%, 7/1/14 (AGM) Puerto Rico Electric Power Authority Rev., Series 2010 ZZ, 5.25%, 7/1/22 Puerto Rico GO, Series 2001 A, (Public Improvement), 5.50%, 7/1/17 (XLCA) Puerto Rico Government Development Bank Rev., 4.75%, 12/1/15 (NATL-RE) Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/14 Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/15 Puerto Rico Public Buildings Authority Rev., Series 2007 M2, (Government Facilities), VRDN, 5.50%, 7/1/17 (Ambac) Puerto Rico Sales Tax Financing Corp. Rev., Series 2011 A1, 0.00%, 8/1/41(1) U.S. VIRGIN ISLANDS — 0.2% Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.00%, 10/1/14 Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/15 Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/16 Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/20 TOTAL INVESTMENT SECURITIES — 99.6% (Cost $1,158,569,068) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ABAG - Association of Bay Area Governments ACA - American Capital Access AGC - Assured Guaranty Corporation AGM - Assured Guaranty Municipal Corporation Ambac - American Municipal Bond Assurance Corporation COP - Certificates of Participation FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. GO - General Obligation LOC - Letter of Credit M-S-R - Modesto, Stockton, Redding NATL-RE - National Public Finance Guarantee Corporation - Reinsured NCROC - Northern California Retired Offices Community Radian - Radian Asset Assurance, Inc. VRDN - Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA - XL Capital Ltd. Convertible capital appreciation bond. These securities are issued with a zero-coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. Escrowed to maturity in U.S. government securities or state and local government securities. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $1,042,300, which represented 0.1% of total net assets. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 2. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 3. Federal Tax Information As of November 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings California Long-Term Tax-Free Fund November 30, 2012 California Long-Term Tax-Free - Schedule of Investments NOVEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUNICIPAL SECURITIES — 99.2% CALIFORNIA — 96.4% ABAG Finance Authority for Nonprofit Corps. Rev., (Sharp HealthCare), 6.25%, 8/1/39 ABAG Finance Authority for Nonprofit Corps. Rev., Series 2011 A, (Sharp HealthCare), 6.00%, 8/1/30 Adelanto Public Utility Authority Rev., Series 2009 A, (Utility System), 6.25%, 7/1/26 Alameda Corridor Transportation Authority Rev., Series 1999 A, 0.00%, 10/1/32 (NATL-RE)(1) Alameda Corridor Transportation Authority Rev., Series 1999 A, 0.00%, 10/1/35 (NATL-RE)(1) Anaheim Public Financing Authority Rev., (Electric System Distribution), 5.25%, 10/1/39 Anaheim Public Financing Authority Rev., Series 2011 A, (Electric System Distribution Facilities), 5.375%, 10/1/36 Bay Area Toll Authority Toll Bridge Rev., Series 2006 F, (San Francisco Bay Area), 5.00%, 4/1/16, Prerefunded at 100% of Par(2) Bay Area Toll Authority Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/34 Bay Area Toll Authority Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/39 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.25%, 4/1/27 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.00%, 4/1/34 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S-2, (San Francisco Bay Area), 5.00%, 10/1/42 Bay Area Toll Authority Toll Bridge Rev., Series 2012 F1, (San Francisco Bay Area), 5.00%, 4/1/31 California Department of Water Resources Rev., Series 2009 AG, (Central Valley), 5.00%, 12/1/25 California Department of Water Resources Power Supply Rev., Series 2005 G4, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/18 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2010 M, 4.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 M, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/20 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/21 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/16 California Economic Recovery GO, Series 2009 B, VRDN, 5.00%, 7/1/14 California Educational Facilities Authority Rev., (Harvey Mudd College), 5.25%, 12/1/41 California Educational Facilities Authority Rev., (Santa Clara University), 5.625%, 4/1/37 California Educational Facilities Authority Rev., (University of Pacific), 5.25%, 5/1/34 California Educational Facilities Authority Rev., Series 2009 A, (University of Southern California), 5.00%, 10/1/39 California Educational Facilities Authority Rev., Series 2010 B, (Loyola Marymount University), VRN, 0.96%, 12/6/12 California GO, 4.00%, 10/1/14 California GO, 5.00%, 9/1/15 California GO, 5.00%, 9/1/19 California GO, 5.00%, 6/1/32 California GO, 5.25%, 9/1/32 California GO, 5.00%, 11/1/32 California GO, 6.50%, 4/1/33 California GO, 5.00%, 4/1/38 California GO, 6.00%, 4/1/38 California GO, 6.00%, 11/1/39 California GO, 5.50%, 3/1/40 California GO, 5.00%, 10/1/41 California GO, Series 2004 A5, (Kindergarten), VRDN, 0.18%, 12/3/12 (LOC: Citibank N.A.) California GO, Series 2004 B1, (Kindergarten), VRDN, 0.16%, 12/3/12 (LOC: Citibank N.A.) California GO, Series 2004 B3, (Kindergarten), VRDN, 0.16%, 12/3/12 (LOC: Citibank N.A.) California GO, Series 2012 B, VRN, 1.06%, 12/6/12 California GO, Series 2012 B, VRN, 1.16%, 12/6/12 California GO, Series 2012 B, VRN, 1.31%, 12/6/12 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/19 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/21 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/39 California Health Facilities Financing Authority Rev., Series 1993 C, (St. Francis Memorial Hospital), 5.875%, 11/1/23(2) California Health Facilities Financing Authority Rev., Series 2007 A, (Sutter Health), 5.25%, 11/15/46 California Health Facilities Financing Authority Rev., Series 2008 A, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 B, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Lucile Salter Packard Children's Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/33 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2009 A, (Children's Hospital of Orange County), 6.50%, 11/1/38 California Health Facilities Financing Authority Rev., Series 2009 A, (St. Joseph Health System), 5.75%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2009 B, (Providence Health & Services), 5.50%, 10/1/39 California Health Facilities Financing Authority Rev., Series 2011 B, (Sutter Health), 6.00%, 8/15/42 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.25%, 8/15/31 California Health Facilities Financing Authority Rev., Series 2012 A, (City of Hope), 5.00%, 11/15/39 California Health Facilities Financing Authority Rev., Series 2012 A, (Lucile Salter Packard Children's Hospital), 5.00%, 8/15/51 California Health Facilities Financing Authority Rev., Series 2012 A, (Stanford Hospital & Clinics), 5.00%, 8/15/51 California Health Facilities Financing Authority Rev., Series 2012 B, (Children's Hospital of Los Angeles), VRDN, 1.96%, 12/6/12 California Infrastructure & Economic Development Bank Rev., (SRI International), 5.00%, 9/1/28 California Infrastructure & Economic Development Bank Rev., Series 2008 A, (Los Angeles County Museum of Natural History Foundation), VRDN, 0.14%, 12/3/12 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., Series 2011 A, (J. David Gladstone Institutes), 5.00%, 10/1/19 California Infrastructure & Economic Development Bank Rev., Series 2011 A, (J. David Gladstone Institutes), 5.00%, 10/1/20 California Infrastructure & Economic Development Bank Rev., Series 2012 A1, (J. Paul Getty Trust), 4.00%, 10/1/15 California Infrastructure & Economic Development Bank Rev., Series 2012 A1, (J. Paul Getty Trust), 5.00%, 10/1/17 California Infrastructure & Economic Development Bank Rev., Series 2012 B1, (J. Paul Getty Trust), VRDN, 0.46%, 12/6/12 California Municipal Finance Authority Rev., (Emerson College), 6.00%, 1/1/42 California Municipal Finance Authority Rev., Series 2010 A, (University of La Verne), 6.25%, 6/1/40 California Municipal Finance Authority Rev., Series 2011 B, (Azusa Pacific University), 8.00%, 4/1/41 California Public Works Board Lease Rev., Series 1993 A, (Department of Corrections), 5.00%, 12/1/19 (Ambac) California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.75%, 10/1/30 California Public Works Board Lease Rev., Series 2009 H, (Department of Correction and Rehabilitation), 5.75%, 11/1/29 California Public Works Board Lease Rev., Series 2011 D, (Judicial Council Projects), 5.25%, 12/1/26 California Public Works Board Lease Rev., Series 2011 G, (University of California), 5.00%, 12/1/28 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/25 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/37 California Public Works Board Lease Rev., Series 2012 G, (Various Capital Projects), 5.00%, 11/1/37 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.25%, 11/1/30 California Statewide Communities Development Authority Rev., (Episcopal Communities and Services), 5.00%, 5/15/47(3) California Statewide Communities Development Authority Rev., (Proposition 1A Receivables), 5.00%, 6/15/13 California Statewide Communities Development Authority Rev., Series 2001 C, (Kaiser Permanente), 5.25%, 8/1/31 California Statewide Communities Development Authority Rev., Series 2005 A, (Thomas Jefferson School of Law), 4.875%, 10/1/15, Prerefunded at 100% of Par(2) California Statewide Communities Development Authority Rev., Series 2006 B, (Kaiser Permanente), 5.00%, 3/1/41 California Statewide Communities Development Authority Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/13 California Statewide Communities Development Authority Rev., Series 2012 A, (Kaiser Permanente), 5.00%, 4/1/42 California University Systemwide Rev., Series 2009 A, 5.25%, 11/1/34 Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 88-1), 6.50%, 9/1/14 (AGM) Chula Vista Rev., Series 2006 A, (San Diego Gas and Electric), 1.65%, 7/1/18 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/17 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/18 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/19 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 97-16), VRDN, 0.15%, 12/3/12 (LOC: State Street Bank & Trust Co.) Coalinga Public Financing Authority Local Obligation Rev., Series 1998 A, (Senior Lien), 6.375%, 9/15/21 (Ambac) East Bay Municipal Utility District Rev., Series 2012 B, 4.00%, 6/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/14 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 5.00%, 7/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/16 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.80%, 1/15/20(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.85%, 1/15/23(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/24(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/25(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/27(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/32(1) Fresno Sewer Rev., Series 1993 A1, 6.25%, 9/1/14 (Ambac) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 0.00%, 6/1/25 (AGM)(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/38 (FGIC) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/45 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 4.50%, 6/1/27 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.00%, 6/1/33 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 6.25%, 6/1/33 Grossmont Healthcare District GO, Series 2011 B, (Election of 2006), 6.00%, 7/15/34 Irvine Ranch Water District Special Assessment, Series 2009 B, VRDN, 0.17%, 12/3/12 (LOC: Bank of America N.A.) Kern High School District GO, 7.15%, 8/1/14 (NATL-RE)(2) Kern High School District GO, Series 1992 C, (Election of 1990), 6.25%, 8/1/13 (NATL-RE)(2) Long Beach Bond Finance Authority Rev., Series 2007 A, 5.50%, 11/15/37 Los Alamitos Unified School District COP, (Capital Projects), 0.00%, 8/1/42(1) Los Angeles Community College District GO, Series 2007 A, (Election of 2001), 5.00%, 8/1/32 (NATL-RE/FGIC) Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/22 Los Angeles County COP, (Disney Concert Hall), 5.00%, 9/1/22 Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.25%, 5/15/21 Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Airports Rev., Series 2010 B, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Water & Power Rev., Series 2008 A1, (Power System), 5.25%, 7/1/38 Los Angeles Department of Water & Power Waterworks Rev., Series 2009 B, 5.00%, 7/1/20 Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, (Power System), 5.00%, 7/1/19 Los Angeles Department of Water & Power Waterworks Rev., Series 2012 B, 5.00%, 7/1/43 Los Angeles Harbor Department Rev., Series 2009 A, 5.00%, 8/1/27 Los Angeles Harbor Department Rev., Series 2011 B, 5.00%, 8/1/24 Los Angeles Municipal Improvement Corp. Lease Rev., Series 2012 B, 5.00%, 3/1/42 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/29 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/30 Los Angeles Unified School District GO, Series 2006 F, (Election of 2004), 5.00%, 7/1/30 (FGIC) Los Angeles Unified School District GO, Series 2007 H, (Election of 2004), 5.00%, 7/1/32 (AGM) Los Angeles Unified School District GO, Series 2009 I, (Election of 2004), 5.00%, 7/1/29 Los Angeles Unified School District GO, Series 2010 KRY, 5.25%, 7/1/26 Los Angeles Unified School District GO, Series 2011 A1, 4.00%, 7/1/17 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/18 Manhattan Beach Unified School District GO, Series 2009 A, (Election of 2008), 0.00%, 9/1/29(1) Metropolitan Water District of Southern California Rev., Series 2009 C, 5.00%, 7/1/35 Metropolitan Water District of Southern California Rev., Series 2011 A2, VRDN, 0.31%, 12/6/12 Metropolitan Water District of Southern California Rev., Series 2011 A4, VRDN, 0.31%, 12/6/12 Metropolitan Water District of Southern California Rev., Series 2012 B2, VRDN, 0.51%, 12/6/12 Modesto Irrigation District COP, Series 2009 A, 5.75%, 10/1/34 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/31 New Haven Unified School District GO, 12.00%, 8/1/18 (AGM) Newport Beach Rev., Series 2011 A, (Hoag Memorial Hospital Presbyterian), 6.00%, 12/1/40 Northern California Power Agency Rev., Series 2010 A, 4.00%, 7/1/14 Oakland Redevelopment Agency Tax Allocation Rev., (Central District), 5.50%, 2/1/14 (Ambac) Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.50%, 8/1/32 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/16 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/17 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/18 Oceanside Unified School District GO, Series 2012 C, 0.00%, 8/1/51(4) Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Palomar Pomerado Health GO, Series 2009 A, (Election of 2004), 0.00%, 8/1/38 (AGC)(1) Palos Verdes Peninsula Unified School District GO, Series 2009 R, (Election of 2005), 0.00%, 8/1/33(4) Pomona Unified School District GO, Series 2000 A, 6.55%, 8/1/29 (NATL-RE) Pomona Unified School District GO, Series 2001 A, 6.15%, 8/1/30 (NATL-RE) Porterville Public Financing Authority Sewer Rev., 5.625%, 10/1/36 Poway Unified School District Rev., (School Facilities Improvement), 0.00%, 8/1/41(1) Poway Unified School District Public Financing Authority Rev., 7.875%, 9/15/39 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.50%, 10/1/40 Riverside Public Financing Authority Lease Rev., Series 2012 A, 5.00%, 11/1/17 Riverside Public Financing Authority Lease Rev., Series 2012 A, 5.00%, 11/1/18 Riverside Public Financing Authority Lease Rev., Series 2012 A, 4.00%, 11/1/33 Sacramento County Airport System Rev., Series 2009 D, (Grant Revenue Bonds), 5.625%, 7/1/29 Sacramento County Sanitation Districts Financing Authority Rev., Series 2007 B, VRN, 0.81%, 12/3/12 (NATL-RE/FGIC) Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/31 Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/33 Sacramento Regional Transit District Rev., (Farebox Revenue), 5.00%, 3/1/42 Saddleback Valley Unified School District Public Financing Authority Special Tax Rev., Series 1997 A, 6.00%, 9/1/16 (AGM) San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/33 San Bernardino Community College District GO, Series 2009 B, (Election of 2008), 0.00%, 8/1/34(1) San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/40 San Diego County Water Authority Rev., Series 2011 S1, (Subordinate Lien) 5.00%, 7/1/16 San Diego Public Facilities Financing Authority Sewer Rev., Series 2009 A, 5.25%, 5/15/34 San Diego Unified School District GO, Series 2010 C, 0.00%, 7/1/44(1) San Diego Unified School District GO, Series 2012 E, 0.00%, 7/1/42(1) San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/36 San Francisco City and County Airports Commission Rev., Series 2009 D, (San Francisco International Airport), VRDN, 2.25%, 12/4/12 San Francisco City and County Airports Commission Rev., Series 2009 E, (San Francisco International Airport), 5.25%, 5/1/23 San Francisco City and County Airports Commission Rev., Series 2010 F, (San Francisco International Airport), 5.00%, 5/1/40 San Francisco City and County Airports Commission Rev., Series 2011 D, (San Francisco International Airport), 5.00%, 5/1/24 San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/29 San Francisco City and County COP, Series 2011 B, 4.00%, 9/1/14 San Francisco City and County Public Utilities Commission Rev., Series 2011 A, 5.00%, 11/1/41 San Francisco City and County Redevelopment Financial Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.625%, 8/1/27 San Mateo County Joint Powers Financing Authority Lease Rev., (Capital Projects Program), 6.00%, 7/1/19 (NATL-RE) San Mateo Special Tax Rev., (Community Facilities District No. 2008-1-Bay Meadows), 5.875%, 9/1/32 San Mateo Union High School District GO, 0.00%, 2/15/15(1) Santa Clara County Financing Authority Lease Rev., Series 2012 A, (Capital Projects), 5.00%, 2/1/18 Santa Clara Electric Rev., Series 2011 A, 5.00%, 7/1/30 Santa Margarita-Dana Point Authority Rev., Series 1994 B, (Improvement Districts 3, 3A, 4, 4A), 7.25%, 8/1/14 (NATL-RE) Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.00%, 7/1/42 Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.875%, 7/1/42 Santa Paula Utility Authority Water Rev., 5.25%, 2/1/40 South Placer Wastewater Authority Rev., Series 2011 D, VRDN, 0.99%, 12/6/12 Southern California Public Power Authority Rev., (Multiple Projects), 6.75%, 7/1/13 (AGM-CR) Susanville Public Financing Authority Rev., Series 2010 B, (Utility Enterprises), 6.00%, 6/1/45 Taft Public Financing Authority Lease Rev., Series 1997 A, (Community Correctional Facility Acquisition), 6.05%, 1/1/17 Tobacco Securitization Authority of Southern California Settlement Rev., Series 2006 A1, 5.00%, 6/1/37 Tri-Dam Power Authority Rev., 4.00%, 5/1/13 Tri-Dam Power Authority Rev., 4.00%, 11/1/13 Tri-Dam Power Authority Rev., 4.00%, 5/1/14 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.625%, 1/1/29 Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/18 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.00%, 9/1/40 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 07-1), VRDN, 0.18%, 12/3/12 (LOC: Bank of America N.A.) Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 5/31/13 (AGM) University of California Rev., Series 2005 B, 5.00%, 5/15/13, Prerefunded at 101% of Par (AGM)(2) University of California Rev., Series 2007 D, 5.00%, 5/15/32 (NATL-RE/FGIC) Ventura County Community College District GO, Series 2008 C, (Election of 2002), 5.50%, 8/1/33 Walnut Energy Center Authority Rev., Series 2010 A, 5.00%, 1/1/40 West Contra Costa Unified School District GO, 5.00%, 8/1/32 Yosemite Community College District GO, Series 2010 D, (Election of 2004), 0.00%, 8/1/38(1) GUAM — 0.8% Guam Government GO, Series 2009 A, 6.75%, 11/15/29 Guam Power Authority Rev., Series 2010 A, 5.50%, 10/1/40 PUERTO RICO — 1.1% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/17 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/19 Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/16 Puerto Rico Sales Tax Financing Corp. Rev., Series 2007 A, 0.00%, 8/1/45 (NATL-RE)(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2011 A1, 0.00%, 8/1/41(1) U.S. VIRGIN ISLANDS — 0.9% Virgin Islands Public Finance Authority Rev., Series 2009 B, (Senior Lien), 5.00%, 10/1/17 TOTAL INVESTMENT SECURITIES — 99.2% (Cost $400,860,813) OTHER ASSETS AND LIABILITIES — 0.8% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ABAG - Association of Bay Area Governments AGC - Assured Guaranty Corporation AGM - Assured Guaranty Municipal Corporation AGM-CR - Assured Guaranty Municipal Corporation - Custodian Receipts Ambac - American Municipal Bond Assurance Corporation COP - Certificates of Participation FGIC - Financial Guaranty Insurance Company GO - General Obligation LOC - Letter of Credit NATL-RE - National Public Finance Guarantee Corporation - Reinsured VRDN - Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Convertible capital appreciation bond. These securities are issued with a zero-coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. Escrowed to maturity in U.S. government securities or state and local government securities. When-issued security. Security is a zero-coupon municipal bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 2. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 3. Federal Tax Information As of November 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings California Tax-Free Money Market Fund November 30, 2012 California Tax-Free Money Market - Schedule of Investments NOVEMBER 30, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUNICIPAL SECURITIES — 94.3% CALIFORNIA — 94.3% ABAG Finance Authority for Nonprofit Corps. Rev., (St. Pauls-Day-Episcopal School), VRDN, 0.31%, 12/6/12 (LOC: Wells Fargo Bank N.A. and First Bank) California Infrastructure & Economic Development Bank Rev., (Bay Area Toll Bridges), VRDN, 0.36%, 12/6/12 (LOC: Bank of the West) California Infrastructure & Economic Development Bank Rev., (Catholic High School), VRDN, 0.18%, 12/6/12 (LOC: Comerica Bank) California Infrastructure & Economic Development Bank Rev., (Contemporary Jewish Museum), VRDN, 0.18%, 12/3/12 (LOC: Bank of America N.A.) California Infrastructure & Economic Development Bank Rev., (East Bay SPCA), VRDN, 0.17%, 12/6/12 (LOC: First Republic Bank and FHLB) California Infrastructure & Economic Development Bank Rev., (Goodwill Industries of Orange County), VRDN, 0.23%, 12/6/12 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., (Kennfoods USA), VRDN, 0.41%, 12/6/12 (LOC: Bank of the West) California Infrastructure & Economic Development Bank Rev., (Loyola High School), VRDN, 0.20%, 12/6/12 (LOC: First Republic Bank and FHLB) California Infrastructure & Economic Development Bank Rev., (SRI International), VRDN, 0.17%, 12/6/12 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., Series 2008 A, (iWorks, Inc.), VRDN, 0.24%, 12/6/12 (LOC: City National Bank and FHLB) California Municipal Finance Authority Rev., (Central Coast YMCA), VRDN, 0.18%, 12/6/12 (LOC: Pacific Capital Bank N.A. and FHLB) California Municipal Finance Authority Rev., Series 2010 A, (Southwest Community Health Center), VRDN, 0.22%, 12/6/12 (LOC: Comerica Bank) California Pollution Control Financing Authority Rev., (BLT Enterprises), VRDN, 0.19%, 12/5/12 (LOC: Union Bank N.A.) California Pollution Control Financing Authority Rev., (Musco Family Olive), VRDN, 0.33%, 12/6/12 (LOC: Bank of the West) California Pollution Control Financing Authority Rev., (Sierra Pacific Industries), VRDN, 0.18%, 12/5/12 (LOC: Wells Fargo Bank N.A.) California Pollution Control Financing Authority Rev., Series 2010 A, (Alameda Country Industries), VRDN, 0.43%, 12/5/12 (LOC: Bank of the West) California School Cash Reserve Program Authority Rev., Series 2012 P, 2.00%, 12/31/12 California State Enterprise Development Authority Rev., (Community Hospice Inc.), VRDN, 0.17%, 12/6/12 (LOC: Bank of Stockton and FHLB) California State Enterprise Development Authority Rev., (Humane Society Silicon Valley), VRDN, 0.17%, 12/6/12 (LOC: First Republic Bank and FHLB) California State Enterprise Development Authority Rev., (LBM Partnership LP), VRDN, 0.17%, 12/6/12 (LOC: Wells Fargo Bank N.A.) California Statewide Communities Development Authority Rev., (Encanto Homes Apartments), VRDN, 0.18%, 12/6/12 (LOC: East West Bank and FHLB) California Statewide Communities Development Authority Rev., (Goodwill of Santa Cruz), VRDN, 0.23%, 12/6/12 (LOC: Wells Fargo Bank N.A.) California Statewide Communities Development Authority Rev., (PUTTERs), VRDN, 0.24%, 12/6/12 (LOC: JPMorgan Chase Bank N.A.) California Statewide Communities Development Authority Rev., (Trinity Children & Family), VRDN, 0.17%, 12/5/12 (LOC: Citizens Business Bank and California State Teacher's Retirement System) City of Duarte COP, Series 2001 A, VRDN, 2.00%, 12/5/12 (LOC: Union Bank N.A. and California State Teacher's Retirement System) City of El Monte COP, Series 2003 A, (Community Improvement), VRDN, 0.17%, 12/6/12 (LOC: Union Bank N.A. and California State Teacher's Retirement System) City of Hanford Sewer System Rev., Series 1996 A, VRDN, 0.19%, 12/6/12 (LOC: Union Bank N.A.) City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 97-17), VRDN, 0.15%, 12/3/12 (LOC: State Street Bank & Trust Co. and California State Teacher's Retirement System) City of Los Angeles GO, Series 2012 A, 2.00%, 2/28/13 City of Oroville Hospital Rev., Series 2012 A, (Oroville Hospital), VRDN, 0.19%, 12/6/12 (LOC: Comerica Bank) City of Reedley COP, (Mennonite Brethren Homes), VRDN, 0.17%, 12/6/12 (LOC: Bank of the Sierra and FHLB) City of Riverside Water Rev., Series 2011 A, VRN, 0.21%, 12/6/12 County of San Bernardino Rev., Series 2004 A, (WLP Parkview Place Apartments), VRDN, 0.26%, 12/6/12 (LOC: FNMA) County of San Bernardino GO, Series 2012 A, 2.00%, 6/28/13 County of Yolo Rev., (Beckett Hall, Inc.), VRDN, 0.20%, 12/6/12 (LOC: Bank of the West and California State Teacher's Retirement System) East Bay Municipal Utility District Wastewater System Rev., Series 2009 A-1, VRN, 0.16%, 12/6/12 East Bay Municipal Utility District Wastewater System Rev., Series 2009 A-2, VRN, 0.17%, 12/6/12 East Bay Municipal Utility District Wastewater System Rev., Series 2011 A, VRN, 0.16%, 12/6/12 Eastern Municipal Water District Rev., Series 2012 A, VRN, 0.18%, 12/6/12 JP Morgan Chase PUTTERs/DRIVERs Trust, Series 2011-4005Z, VRDN, 0.25%, 12/6/12 (AGM)(LOC: JPMorgan Chase Bank N.A.)(1) Los Angeles County Community Development Commission COP, (Willowbrook Partnership), VRDN, 0.20%, 12/5/12 (LOC: Wells Fargo Bank N.A.) Metropolitan Water District of Southern California Rev., Series 2009 A-1, VRN, 0.16%, 12/6/12 Metropolitan Water District of Southern California Rev., Series 2009 A-2, VRN, 0.16%, 12/6/12 Pittsburg Public Financing Authority Rev., VRDN, 0.24%, 12/6/12 (LOC: Bank of the West) San Diego Unified School District GO, Series 2012 A-1, 2.00%, 1/31/13 San Francisco City & County Redevelopment Agency Special Tax Rev., Series 2005 A, VRDN, 0.21%, 12/6/12 (LOC: JPMorgan Chase Bank N.A.) Santa Clara County Housing Authority Rev., Series 2003 A, VRDN, 0.25%, 12/6/12 (LOC: Citibank N.A.) State of California Rev., Series 2012 A-1, 2.50%, 5/30/13 Town of Apple Valley COP, (Public Facilities Financing), VRDN, 0.17%, 12/6/12 (LOC: Union Bank N.A. and California State Teacher's Retirement System) Town of Hillsborough COP, Series 2006 A, (Water & Sewer System), VRDN, 0.23%, 12/6/12 (SBBPA: JPMorgan Chase Bank N.A.) Victorville Joint Powers Finance Authority Lease Rev., Series 2007 A, (Cogeneration Facility), VRDN, 2.75%, 12/6/12 (LOC: BNP Paribas) TOTAL MUNICIPAL SECURITIES COMMERCIAL PAPER — 2.0% San Diego County Water Authority 0.24%, 3/7/13(2) TOTAL INVESTMENT SECURITIES — 96.3% OTHER ASSETS AND LIABILITIES — 3.7% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ABAG - Association of Bay Area Governments AGM - Assured Guaranty Municipal Corporation COP - Certificates of Participation DRIVERs - Derivative Inverse Tax-Exempt Receipts FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association GO - General Obligation LOC - Letter of Credit PUTTERs - Puttable Tax-Exempt Receipts SBBPA - Standby Bond Purchase Agreement VRDN - Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $6,590,000, which represented 2.6% of total net assets. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Securities are generally valued at amortized cost, which approximates fair value. When such valuations do not reflect fair value, securities are valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 2. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 3. Federal Tax Information As of November 30, 2012, the cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. Federal tax cost of investments $ This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century California Tax-Free and Municipal Funds By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: January 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: January 25, 2013 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: January 25, 2013
